Citation Nr: 1448875	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-17 969 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized emergency medical treatment provided to the Veteran at St. Mary's Medical Center on July 2, 2010.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida that denied the Veteran's request for reimbursement of medical expenses incurred at St. Mary's Medical Center.

In August 2013 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the VA Regional Office (RO) in St. Petersburg, Florida.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ), and the Board has accepted this additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2014).


FINDINGS OF FACT

1.  The Veteran received emergency medical treatment at St. Mary's Medical Center on July 2, 2010, that was not pre-authorized by VA and was not for a service connected disability.

2.  At the time of the private medical care, the Veteran was enrolled in the VA healthcare system and received medical services within the 24-month period preceding treatment; he did not have coverage under a healthcare contract for this treatment; he is financially liable to the provider of emergency treatment for that treatment; and the condition for which he sought treatment (spine injury in a motorcycle accident) was one which emergency medical technicians responding to the accident believed warranted immediate medical attention.

3.  The VA Medical Center emergency room physician would not accept the transport of the Veteran to their facility, citing their inability to accept trauma patients.  

4.  St. Mary's Medical Center submitted a bill for services that was received by VA prior to May 21, 2013.


CONCLUSION OF LAW

The requirements for payment of or reimbursement for unauthorized emergency medical treatment provided to the Veteran at St. Mary's Medical Center on July 2, 2010, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two statutes that authorize reimbursement for unauthorized emergency medical treatment at non-VA facilities.  The provisions of 38 U.S.C.A. § 1728, require, among other things, that the treatment have been for a service connected disability or that the Veteran have a service connected disability rated permanent and total.  As such is not the case, reimbursement under 38 U.S.C.A. § 1728 is not for consideration.

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 ("Millennium Bill Act").

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R § 17.1002 (2014). 

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

A claimant for payment or reimbursement under the Millennium Bill Act must be the entity that furnished the treatment, the veteran who paid for the treatment or the third party or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a).

To receive payment or reimbursement for emergency treatment under the Millennium Bill Act, a claimant must submit to the VAMC of jurisdiction a completed standard billing form.  38 C.F.R. § 17.1004(b).
     
To received payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

If after reviewing the claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).
 
Notwithstanding paragraph (d) cited above, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012.  38 C.F.R. § 17.1004(f).

By way of history, on July 2, 2010, the Veteran was involved in a motor vehicle accident, wherein a car struck his motorcycle from behind while he was slowing down for a traffic light.  The Veteran complained of stiffness and muscle spasms shooting down his back.  The emergency medical technicians (EMTs) fully immobilized him on a long backboard and placed him in an ambulance to be transported to the hospital.  Notes from the rescue squad indicate the Veteran requested and was adamant about being transported to the VA hospital.  While enroute to the VA hospital, the VA head emergency room physician told the ambulance to transport the Veteran to St. Mary's hospital.  The ambulance notified the VA physician that the Veteran was not a trauma alert and the VA physician again advised that she wanted the Veteran to go to a trauma center. 

Turning to payment or reimbursement under the Millennium Bill Act (38 U.S.C.A. § 1725), the AOJ has denied payment based on two narrow determinations: (1) that the Veteran had other insurance, which bars payment or reimbursement under 38 C.F.R. § 17.1002(f); and, (2) that a timely claim was not submitted, which bars payment or reimbursement under 38 C.F.R. § 17.1004(d).  

Addressing first the question of alternative insurance, the Veteran has demonstrated that his only current insurance was a commercial motorcycle policy that does not provide personal injury protection; thus, he does not have medical insurance that would be responsible for the claim for medical treatment.  Moreover, the Veteran testified in his August 2013 hearing that he did not file a lawsuit against the driver of the other vehicle and that the other driver's insurance did not cover his medical bills.  

In any event, the action by the AOJ was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  Specifically, VA amended 38 C.F.R. §§ 171.001, 17.1002, 17.1004 and 17.1005 to expand the qualifications for payment or reimbursement    to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances. 

The amended regulation provides that payment may be considered even if an applicant has a third-party payer if payment was not made in whole, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  Thus, the amended Statute is worded in such a way that payment may be considered in this Veteran's case.  

Turning to the question of timely filing, St. Mary's Medical Center apparently sent complete bills to the VAMC on April 13, 2011.  This submission of claim would have been untimely under the provisions of 38 C.F.R. § 17.1004(d) (2010) that was still in effect when the AOJ last readjudicated the claim in April 2011.  However, the regulation was subsequently amended effective from July 1, 2012, to add 38 C.F.R. § 17.1004(f).  As cited above, this section states that VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than May 21, 2013.  Under the amended regulation, the hospital has filed a timely request for payment.

Based on the evidence and analysis above, the Board finds that St. Mary's Medical Center has submitted a timely claim for payment of emergency services provided to the Veteran, and that the Veteran is not precluded from payment or reimbursement due to other insurance.  

Turning to the remainder of the criteria for reimbursement, the EMTs responding to the Veteran's accident felt his injuries required immediate medical care such that ambulance transport to a hospital was deemed necessary.  Additionally, the VA emergency room physician, after hearing of his symptoms, deemed transport to a trauma center rather than the VAMC was necessary.  Thus, regardless of the ultimate classification of the severity of his injuries, the Board finds that the treatment was rendered in a medical emergency.  Additionally, as the ambulance attempted to transport the Veteran to the VAMC, and the VAMC declined to accept the Veteran for treatment, instead referring him to the St. Mary's trauma center, the Board finds the VA facility was not feasibly available.  Additionally, the Veteran submitted a credit report statement dated in June 2013 showing he still owes $3,603 to St. Mary's Hospital.

Accordingly, for the reasons set forth above, the Board concludes that entitlement to payment or reimbursement for the medical expenses incurred on July 2, 2010 at St. Mary's hospital is warranted.


ORDER

Entitlement to payment or reimbursement for unauthorized medical treatment provided to the Veteran on July 2, 2010 at St. Mary's hospital is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


